Citation Nr: 0612297	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-15 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to effective date prior to December 22, 1998 
for the grant of service connection for tinnitus.  

5.  Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

VA has imposed a stay on decisions concerning entitlement to 
a rating higher than 10 percent for tinnitus.  Therefore, the 
Board may not address such matter now.  Instead, it will be 
addressed when the stay is lifted.  See Smith v. Nicholson, 
19 Vet. App. 63 (2005); BVA Chairman's Memorandum 01-05-08 
(April 28, 2005). 


FINDINGS OF FACT

1.  Psoriasis was not manifest in service and is unrelated to 
service.  

2.  Pes planus was clearly and unmistakably noted on service 
enlistment examination.  

3.  Pes planus did not undergo an increase in severity during 
service.  

4.  The veteran does not have current hearing loss 
disability.  

5.  During the veteran's February 2006 hearing, he requested 
a withdrawal of his appeal for an earlier effective date for 
the grant of service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Pes planus clearly and unmistakably existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

3.  Bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.385 
(2005).  

4.  The criteria for withdrawal of the Substantive Appeal for 
an earlier effective date for the grant of service connection 
for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Psoriasis

Service connection is not warranted for psoriasis.  The 
veteran's service medical records show no evidence of 
treatment for, diagnosis of, or even the existence of skin 
disease -- psoriasis or otherwise -- during service.  
Additionally, reserve service examinations through 1992 
contain denials by the veteran of ever having had skin 
diseases, and no skin diseases shown on clinical evaluations.  
Instead, the veteran's skin was described as normal.

The September 1999 VA general medical examination report 
contains a diagnosis of psoriasis, but this diagnosis is not 
confirmed by later examination.  Even if the veteran does 
have psoriasis currently, no competent evidence relates it to 
service. The veteran -- in testimony, in a joint statement 
with his siblings, and in statements recorded in medical 
records years after service -- reports that he had psoriasis 
in service, and that during service he received outpatient 
treatment and treated it with over the counter medications.  
His statements, however, are not supported by his service 
medical records.  Moreover, while the veteran and his 
siblings are competent to report that the veteran had some 
sort of skin problem, lay persons cannot provide competent 
medical evidence of diagnosis.  Per Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992), the diagnosis of psoriasis in 
service supplied by the veteran is not competent, and it is 
not probative.

There are no treatment records from service showing any skin 
disease existing or treated in service, the service 
separation examination was normal, and the veteran denied 
ever having had skin disease and was clinically evaluated as 
having normal skin on reserve service examinations through 
1992.  These pieces of evidence are extremely probative 
evidence indicating that the veteran did not have psoriasis 
in service and that it has not continued ever since service.  
When he made his statements denying skin symptomatology, he 
was being examined by the service, and the contemporaneity of 
the service findings provides reliability.  Therefore, the 
Board concludes that the evidence does not support a grant of 
service connection for psoriasis.

Pes Planus

Pes planus was noted on service entrance examination in May 
1966.  Therefore, the presumption of soundness does not 
attach.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004).

Since a preexisting mild pes planus disorder was noted upon 
entry into service, the burden falls upon the veteran to 
establish aggravation of the disorder.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  Under 38 U.S.C.A. § 1153, 
a preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestation of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306 (2005).  

The status of the veteran's pes planus was graded as mild on 
service entrance examination.  There must be a showing that 
it became worse in service.  Even the September 1999 VA 
examination, however, diagnosed only mild pes planus heel and 
Achilles pronation, and even then, no X-ray abnormalities 
other than mere pes planus were reported.

While the veteran has asserted that pes planus was aggravated 
by service and that it is now much more severe, the current 
medical examination report contains findings concerning the 
current severity of the disorder that are more objective and, 
as such, more probative.  The VA examiner has had medical 
training and has quantified the degree of impairment present 
after observing the veteran's condition.  Thus, greater 
weight is given to the medical reports concerning the 
severity of the veteran's pes planus.  Additionally, the 
preponderance of the evidence suggests that it first became 
symptomatic years after service.  

The mere notation of pes planus NCD on the January 1974 
reserve service examination, and of pes planus on the 
November 1976 reserve service examination, gives no impetus 
to the conclusion that the disability was aggravated by 
active service, nor does the veteran's denial at those times 
of ever having foot trouble.  Similarly, the March 1979 
service examination found the feet to be normal and did not 
even mentioning pes planus.  The November 1992 examination 
report indicates that the veteran denied any foot trouble, 
and found his feet were normal then.  The examiner again did 
not mention pes planus.  Denials of ever having had foot 
problems and acknowledgments of "good health", and clinical 
evaluations and notations in March 1981, January 1983, June 
1985, and October 1988 service examinations and/or histories 
similarly provide no impetus to the conclusion that there was 
any active service aggravation.  None of them report or 
demonstrate anything worse than what was reported on service 
entrance examination in May 1966.  In fact, none of them have 
anything bad to say about the veteran's feet.

Symptoms of foot cramping were first clinically documented in 
February 1997, years after service.  At that time, the stated 
duration of the cramping was 2 days, and on VA examination in 
1999, the veteran stated that his symptoms had intensified 
over the last 7 years.  Symptoms appear to have been of 
recent onset, based on the constellation of the evidence.  

The July 2000 testimony as well as the October 2000 joint 
statement by the veteran and his siblings, to the effect that 
had foot symptoms in service (other than flatness), are 
rebutted by the veteran's contemporaneously documented 
declarations in military clinical settings in and for many 
years after service, as well as by the clinical reports 
attendant to those declarations.

The veteran and his representative both appear to be arguing 
that service trauma caused current cramping and arch pain.  
However, they are not competent to do this, as it would 
require medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

In essence, there is no showing of a worsening of pes planus 
in or as a result of service.  In light of the above, the 
claim is denied.  

Hearing Loss Disability

One of the threshold requirements for a grant of service 
connection for hearing loss disability is that there be 
disability, which is defined by 38 C.F.R. § 3.385 to be 
present only when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  

The two current audiometric reports of record, from 2002, do 
not show such hearing loss disability.  Instead, they show 
each of the individual pertinent thresholds to be 20 decibels 
or less, which also made the average 20 decibels or less, and 
they showed the speech recognition scores to be 94 percent or 
better.  These reports show, in essence, that there is no 
hearing loss disability as defined in 38 C.F.R. § 3.385.  
Accordingly, the claim must be denied.  

Tinnitus Effective Date

During the February 2006 hearing, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn the appeal concerning this issue and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

VA's Duties to Notify and Assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In April 2002 and July 
2002 letters, the RO provided the requisite notification, and 
other helpful notice was given in November 2001.  Moreover, 
the claimant was given the text of 38 C.F.R. § 3.159, 
concerning the respective duties, in the August 2004 
supplemental statement of the case.

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in the above mentioned letters.  The 
Board acknowledges that complete notice was not sent to the 
veteran before the February 2000 decisions that are the basis 
for this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided by the time the current section 5103(a) notice 
requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the February 2003 and 
August 2004 supplemental statements, which covered 
(collectively) all of the issues. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and reserve 
service medical records, private medical records, lay 
statements, and VA examinations.


For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for psoriasis is denied.  

Entitlement to service connection for pes planus is denied.  

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

The appeal concerning an earlier effective date for the grant 
of service connection for tinnitus is dismissed.




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


